Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 1 of 14 PAGEID #: 432




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


LABORERS’ INTERNATIONAL
UNION OF NORTH AMERICA,
LOCAL 894, et al.,

               Plaintiffs,                           Case No. 2:18-cv-264
                                                     JUDGE SARAH D. MORRISON
                                                     Magistrate Judge Chelsey M. Vascura
       v.

WRIGHT TRAFFIC CONTROL,
INC., et al.,

               Defendants.

                                   OPINION AND ORDER

       There are currently two pending motions to dismiss the Amended Complaint. Defendant

Wright Traffic Control, Inc. (“Wright Traffic” or “WTC”) filed its Motion to Dismiss on February

21, 2019. (ECF No. 32). Defendant W.D. Wright Contracting, Inc. (“W.D. Wright” or “WDWC”)

similarly moved to dismiss the Amended Complaint on February 21, 2019. (ECF No. 33).

Plaintiffs Laborers’ International Union of North America, Local 894 (“Local 894”), Laborers’

Internal Union of North America, Local 423 (“Local 423”), and Laborers’ Internal Union of North

America, Local 265 (“Local 265”) (collectively, “Plaintiffs” or the “Unions”) jointly responded to

both motions. (ECF No. 38). Both Defendants replied. (See ECF Nos. 43; 44). Accordingly, this

matter is ripe for review. For the reasons stated herein, Defendants’ Motions are GRANTED.

                                                I.

       Plaintiffs initiated this action on March 27, 2018, with the filing of a two-count Complaint

against Wright Traffic and W.D. Wright, seeking: 1) declaratory judgment; and 2) damages for

breach of labor contracts. (Compl. [ECF No. 1]). Defendants Wright Traffic and W.D. Wright
Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 2 of 14 PAGEID #: 433




(collectively “Defendants”) moved to dismiss the Complaint. (ECF No. 14; ECF No. 15). Prior

to a ruling on these motions, however, Plaintiffs filed an Amended Complaint. (See Am. Compl.

[ECF No. 20]).

       In the two-count Amended Complaint against Wright Traffic and W.D. Wright,1 Plaintiffs

seek: 1) declaratory judgment; and 2) specific performance to compel arbitration. (Am. Compl.

¶¶ 68–74). Defendants have moved to dismiss the Amended Complaint asserting the Court lacks

subject matter jurisdiction over Plaintiffs’ claims and that Plaintiffs have failed to state a claim

upon which relief can be granted. (WTC Mot. to Dismiss [ECF No. 32]; WDWC Mot. to Dismiss

[ECF No. 33]). As this matter is before the Court on a Rule 12 Motion, the Court takes the factual

allegations asserted in the Amended Complaint, and the exhibits attached to the Amended

Complaint, as true. Those facts are as follows.

       Plaintiffs are labor organizations affiliated with the Laborers’ International Union of North

America. (Id. at ¶¶ 7–9). Local 894 is based out of Akron, Ohio; Local 423 maintains its principal

place of business in Columbus, Ohio; and Local 265 operates out of Cincinnati, Ohio. (Id.). Each

Plaintiff is a labor organization as defined under the National Labor Relations Act (“NLRA”),

29 U.S.C. § 152(5), and incorporated into the Labor Management Relations Act (“LMRA”) as

29 U.S.C. § 142(3). (Id. at ¶ 13).

       Defendants are both Pennsylvania corporations that “provide construction site traffic

control services to customers including contracts and public and private utilities” and operate

within the state of Ohio. (Am. Compl. ¶¶ 2, 3, 12). Plaintiffs allege that Defendants “hold

themselves out to the public as one business through their marketing, trademarks, servicemarks,



       1
       Plaintiffs also brought both claims in the Amended Complaint against Wright of Ohio,
LLC (“Wright of Ohio” or “WOO”). (See Am. Compl. ¶ 4). All claims against Wright of Ohio,
LLC, however, were dismissed on November 13, 2019. (See ECF No. 47; see also ECF No. 46).
                                                  2
Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 3 of 14 PAGEID #: 434




social media posts, and public relations.” (Id. at ¶ 13). Further, Plaintiffs assert that Defendants

“essentially operate as one business” as Defendants use “the same personnel, policies, equipment,

and vehicles, provides construction site traffic control services to the same or similar customers.”

(Id. at ¶ 14).

        Wright Traffic began doing business in Ohio in or around 2016, but did not receive its

Foreign For-Profit Corporation License from the Ohio Secretary of State until March 2018. (Id.

at ¶ 16). A substantial amount of Wright Traffic’s work in Ohio was performed pursuant to pre-

hire collective bargaining agreements (“CBAs”) with the Laborers’ International Union of North

America, Laborers’ District Council of Ohio, and affiliated local unions Local 894, Local 423, and

Local 265. (Id. at ¶ 17). Wright Traffic and the Unions’ CBAs “cover, among other things,

construction site traffic control work performed for various types of customers and were entered

into under Section 8(f) of the National Labor Relations Act (“NLRA”)[.]” (Id. at ¶ 18).

        On or about February 10, 2016, Wright Traffic signed a letter of assent to the CBA entitled

“the Ohio Highway-Heavy-Municipal-Utility State Construction Agreement” (the “Heavy

Highway Agreement”). (Id. at ¶ 19). The Heavy Highway Agreement identified the Unions as

intended third party beneficiaries. (Id.). No party to this agreement has terminated the Heavy

Highway Agreement as it relates to Wright Traffic. (Id. at ¶¶ 22–23).

        Wright Traffic has also signed letters of assent to other CBAs in which the Unions were

identified as third-party beneficiaries, including: “the National Pipe Line Agreement” and “the

National Distribution Agreement.” (Id. at ¶ 24). No authorized party to these agreements has

terminated either agreement as they relate to Wright Traffic. (Id. at ¶¶ 27–28, 31–32). And

Plaintiffs acknowledge Wright Traffic “is the only one of Defendants’ operations that has actually

signed the CBAs.” (Id. at ¶ 33) (emphasis in original).



                                                 3
Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 4 of 14 PAGEID #: 435




       Since 2016, W.D. Wright has “performed construction site traffic control work in or around

Ohio,” but W.D. Wright’s laborers, despite performing “the same traffic control work as [Wright

Traffic’s] laborers, are not hired, employed, and paid under the pre-hire CBAs.” (Id. at ¶ 34).

Plaintiffs submit that this matter “is about determining whether these . . . nominally separate

companies—one signed to the pre-hire CBAs and the other[] not—can be considered a ‘single

employer’ bound through conduct to the pre-hire CBAs.” (Id. at ¶ 36). Thus, Plaintiff asks the

Court to determine whether, although W.D. Wright did not sign the CBAs, it is nonetheless “bound

to the terms of the Heavy Highway Agreement . . ., National Pipe Line Agreement . . ., and

National Distribution Agreement” (collectively the “CBAs”) by virtue of its “conduct as a ‘single

employer’ with” Wright Traffic. (Id. at ¶ 39) (emphasis in original).

       Plaintiffs allege that both Defendants “are (and have been) commonly controlled and

owned by the Wright family” since 2016, when Wright Traffic entered into the CBAs. (Id. at

¶ 41). Further, Brian D. Wright is the President and co-owner of both Wright Traffic and W.D.

Wright. (Id. at ¶ 44). And Luke Wright is the Vice President and co-owner of both Defendants.

(Id. at ¶ 46). Plaintiff also submits that W.D. Wright’s LinkedIn profile discusses the operations

of Wright Traffic. (Id. at ¶ 47). Furthermore, W.D. Wright and Wright Traffic have had common

management personal, Field Supervisors, and Traffic Control Supervisors. (Id. at ¶¶ 49, 51, 52).

Thus, Plaintiffs submit that “[a]ll Defendants’ operations are, and have been functionally

interrelated starting in 2016—when the pre-hire CBAs were signed[.]” (Id.at ¶ 53).

       Additionally, the Defendants operate out of the same places of business in Beaver,

Pennsylvania and the greater Akron, Columbus and Cincinnati areas in Ohio. (Id. at ¶ 54). And

both W.D. Wright and Wright Traffic use “a common employee list such that Defendant WTC’s

employees performing construction site traffic control services could (and would) be requested to



                                                4
Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 5 of 14 PAGEID #: 436




work on” W.D. Wright’s jobs. (Id. at ¶ 55). If a Wright Traffic employee rejected a W.D. Wright

job assignment, Wright Traffic “would log that rejection as a ‘turn down’ and would remove that

employee from the schedule” to discipline him or her. (Id. at ¶ 56).

       Other instances that Plaintiffs allege support the conclusion that W.D. Wright and Wright

Traffic are a single employer include: Wright Traffic employees performing work alongside W.D.

Wright employees; both Defendants’ management personnel’s email ending with the domain

“@wdwright.com”; Defendants using the same process/personnel to dispatch employees to jobs;

both Defendants use of the same process/personnel for employees to call off of work; Defendants’

use of the same forms to hire employees and for orientation purposes; Defendants’ use of the same

forms for employees to log hours and location of work; and both Defendants use the same

trademarks, service marks, and marketing materials. (See id. at ¶¶ 57–63).

       Plaintiff further allege that W.D. Wright are not complying with the CBAs, including the

following:

        a. failing to pay proper wages, including overtime and premium wages (i.e.,
           Defendant[] WDWC . . . pay[s] less than the hourly rates set by the CBAs);
           [and]

        b. failing to pay fringe benefits (i.e., Defendant[] WDWC . . . do[es] not pay the
           hourly rates set by the CBAs at all); and

(Id. at ¶ 67). Based upon these allegations, Plaintiffs seek: 1) declaratory judgment that W.D.

Wright and Wright Traffic are a single employer and, thus, W.D. Wright is bound by the pre-hire

CBAs; and 2) specific performance to compel arbitration. (See id. at ¶¶ 68–74).

       Defendants have each filed a Motion to Dismiss asserting: 1) the Court lacks subject matter

jurisdiction over the present dispute; and 2) Plaintiffs have failed to assert a claim upon which

relief can be granted. (See generally WTC Mot. to Dismiss; WDWC Mot. to Dismiss). Defendants

assert the Court either lacks jurisdiction or should abstain from exercising jurisdiction over the

                                                5
Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 6 of 14 PAGEID #: 437




present matter as it presents a primarily representational dispute, which falls within the purview of

the National Labor Relations Board (“NLRB”). (WTC Mot. to Dismiss at 5–15; WDWC Mot. to

Dismiss at 7–15). Defendants further argue, even if the Court does have jurisdiction over the

dispute, Plaintiffs have nonetheless failed to sufficiently allege a claim for relief. (WTC Mot. to

Dismiss at 15–16; WDWC Mot. to Dismiss at 4–7).

       Plaintiffs oppose Defendants’ motions asserting that the Court has jurisdiction over their

claims as the claims are primarily contractual. (Response at 2–9) [ECF No. 38]. Alternatively,

Plaintiffs ask that the Court defer from deciding whether it has jurisdiction over this suit until the

parties can engage in discovery. (Id. at 10). Plaintiffs largely fail to address Defendants’ Rule

12(b)(6) motions but submit that if the Court finds the factual allegations contained in the First

Amended Complaint to be insufficient, it should allow Plaintiffs to submit a Second Amended

Complaint. (Id. at 11).

                          II.    SUBJECT MATTER JURISDICTION

A.     Standard of Review

       “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co.,

511 U.S. 375, 377 (1994). Federal courts have subject matter jurisdiction in civil actions if: 1) the

action arises under federal law, see 28 U.S.C. § 1331 (federal question jurisdiction); or 2) the action

is between citizens of different states where the amount in controversy exceeds $75,000,

see 28 U.S.C. § 1332 (diversity jurisdiction).

       Federal Rule of Civil Procedure 12(b)(1) provides for dismissal when the court lacks

subject matter jurisdiction. Without subject matter jurisdiction, a federal court lacks authority to

hear a case. Thornton v. S.W. Detroit Hosp., 895 F.2d 1131, 1133 (6th Cir. 1990). Motions to

dismiss for lack of subject matter jurisdiction fall into two general categories: facial attacks and



                                                  6
Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 7 of 14 PAGEID #: 438




factual attacks. United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). A facial attack under

Rule 12(b)(1) “questions merely the sufficiency of the pleading,” and the trial court therefore

“takes the allegations of the complaint as true.” Wayside Church v. Van Buren Cty., 847 F.3d 812,

816 (6th Cir. 2017) (quoting Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir.

1990)). To survive a facial attack, the complaint must contain a short and plain statement of the

grounds for jurisdiction. Rote v. Zel Custom Mfg. LLC, 816 F.3d 383, 387 (6th Cir. 2016).

       A factual attack is a challenge to the factual existence of subject matter jurisdiction. No

presumptive truthfulness applies to the factual allegations. Glob. Tech., Inc. v. Yubei (XinXiang)

Power Steering Sys. Co., 807 F.3d 806, 810 (6th Cir. 2015) (quoting Carrier Corp. v. Outukump

Oyj, 673 F.3d 430, 440 (6th Cir. 2012)).

B.     Discussion

       Defendants facially attack the sufficiency of Plaintiffs’ Amended Complaint. (See WTC

Mot. to Dismiss at 3; WDWC Mot. to Dismiss at 7–8). Both Defendants assert that this Court

lacks subject matter jurisdiction over Plaintiffs’ claims as those claims are primarily

representational in nature and, thus, within the exclusive jurisdiction of the NLRB. (WTC Mot. at

3; WDWC Mot. at 2). Plaintiffs disagree with Defendants’ characterization of the Amended

Complaint and submit that this Court has jurisdiction as their claims are primarily contractual in

nature and not representational. (Response at 2–9).

       Section 301(a) of the Labor-Management Relations Act (“LMRA”) permits federal district

courts to hear “[s]uits for violation of contracts between an employer and a labor organization

representing employees.” 29 U.S.C. § 185(a). When a dispute is primarily representational in

nature, however, it falls within the excusive jurisdiction of the NLRB. See Diponio Const. Co. v.

Int’l Union of Bricklayers & Allied Craftworkers, Local 9, 687 F.3d 744, 749 (6th Cir. 2012)



                                                7
Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 8 of 14 PAGEID #: 439




(citing San Diego Bldg. Trades Council, Millmen’s Union, Local 2020 v. Garmon, 359 U.S. 236,

245 (1959)).

       Whether a dispute is representational or contractual in nature is often a close determination.

The Sixth Circuit has “identified two scenarios in which a dispute will be treated as ‘primarily

representational’” and thus within the exclusive jurisdiction of the NLRB. DiPonio, 687 F.3d at

750 (quoting Int’l Bhd. of Elec. Workers, Local 71 v. Trafftech, Inc., 461 F.3d 690, 695 (6th Cir.

2006)). The first scenario is “where the [NLRB] has already exercised jurisdiction over a matter

and is either considering it or has already decided the matter[.]” Id. (citing Trafftech, 461 F.3d at

695). The second scenario is “where the issue is an ‘initial decision in the representation area.’”

Id. (quoting Trafftech, 461 F.3d at 695 (quoting Hotel & Rest. Emps. Union Local 217 v. J.P.

Morgan Hotel, 996 F.2d 561, 565 (2d Cir. 1993)) (brackets omitted). The latter category is

comprised of situations where a court—and not the NLRB—is asked to decide whether a person

or group of persons is a proper collective bargaining representative in the first instance. Id. In

other words, “where a dispute is brought under Section 301 of the [LMRA], the district court

properly defers to the primary jurisdiction of the Board if (1) the Board has exercised jurisdiction

over the dispute involving representation, or (2) resolving the dispute requires an initial decision

in the representation area.” DHSC, LLC v. Cal. Nurses Ass’n /Nat’l Nurses Org. Comm., AFL-

CIO, 700 F. App’x 466, 471 (6th Cir. 2017) (citations omitted).

       The parties have not proffered that this matter, or a related matter, is currently pending

before the NLRB. Thus, the Court is called to determine whether resolving the case at bar would

require the Court to make an initial decision in the representation area.

       Both Defendants draw the Court’s attention to two decision from this Court: Laborers’

Dist. Council of Ohio v. Roadsafe Traffic Sys., Inc., No. 2:17-cv-99, 2018 WL 1327210 (S.D. Ohio



                                                 8
Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 9 of 14 PAGEID #: 440




Mar. 14, 2018) (“Roadsafe I”), vacated by Laborers’ Dist. Council of Ohio v. Roadsafe Traffic

Sys., Inc., No. 2:17-cv-99, 2019 WL 2332344 (S.D. Ohio Jan. 17, 2019) (“Roadsafe II”), and JBM,

Inc. v. Prod. Workers Union, Local 707, 454 F. Supp. 2d 680 (S.D. Ohio 2006). Defendants submit

that these prior decisions establish that the dispute before this Court is primarily representational

in nature, not contractual. (WTC Mot. to Dismiss at 7–8; WDWC Mot. to Dismiss at 8–10).

Plaintiffs aver that the case at bar is contractual and assert that, as W.D. Wright and Wright Traffic

are alleged to be single employers, the Court has jurisdiction over this dispute. (See Response at

5–6).

        Here, Plaintiffs ask that the Court declare “that one or more of Defendants WDWC . . . and

WTC are employers bound by the pre-hire CBAs under the ‘single employer’ doctrine.” (Am.

Compl. ¶ 71). Yet, Plaintiffs admit that W.D. Wright is not a signatory to any of the CBAs. (Id.

at ¶ 33).2 Thus, Plaintiffs ask this Court to determine the scope of Plaintiffs’ representation of

W.D. Wright’s employees, something that is within the purview of the NLRB. See 29 U.S.C.

159(b); see also Marion Power Shovel, 230 NLRB 576, 577–78 (1977) (holding that “[t]he

determination of questions of representation, accretion, and appropriate unit do[es] not depend

upon contract interpretation but involve[s] the application of statutory policy, standards and

criteria. These are matters for decision of the Board rather than an arbitrator.”). In reaching the

conclusion that Plaintiffs’ Amended Complaint presents primarily representational issues, the

Court is guided by its previous decision in Roadsafe I.

        In Roadsafe I, the Court granted the defendant’s motion to dismiss for lack of subject matter

jurisdiction, finding that “representational issues predominate[d] in th[at] dispute,” and that




        2
         “Defendant WTC, to Plaintiffs’ knowledge, is the only one of Defendants’ operations that
has actually signed the CBAs.” (Am. Compl. ¶ 33) (emphasis in original).
                                                  9
Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 10 of 14 PAGEID #: 441




 plaintiff could not “overcome this reality by ‘simply referring to the claim as a breach of contract.’”

 2018 WL 1327210, at *4 (quoting Paper, Allied Indus., Chem. & Energy Workers Int’l Union v.

 Air Prod. & Chems, Inc., 300 F.3d 667, 675 (6th Cir. 2000) (citing Int’l Bhd. of Boilermakers,

 Forgers & Helpers, AFL-CIO v. Olympic Plating Indus., Inc., 870 F.2d 1085, 1089 (6th Cir.

 1989))).      In reaching its conclusion, the Roadsafe I Court found that the plaintiffs’

 “characterization of the issues” as primarily contractual due to their seeking of contractual relief

 “presupposes that a valid collective bargaining relationship existed between the parties” and that

 the “facts of th[at] case raise several potential issues pertaining to the question of whether

 [p]laintiffs indeed represented RoadSafe employees at the time of the alleged breach of the

 CBA.” Id.

        The issues that the Roadsafe I Court addressed are present in this case. Plaintiffs concede

 that W.D. Wright is not a signatory of the CBAs. (Am. Compl. ¶ 33). Thus, by asking the Court

 to declare that W.D. Wright is bound by the CBAs, Plaintiffs necessarily ask the Court to make a

 representational decision. Plaintiffs assert that the Court should not rely on Roadsafe I for two

 reasons, both of which are unpersuasive. First, Plaintiffs submit that because Roadsafe I was

 vacated it is nonprecedential. (Response at 6). And while Plaintiffs are correct, Roadsafe I was

 vacated by Roadsafe II, the Roadsafe I Court’s reasoning remains persuasive because the opinion

 was vacated upon the request of the parties, not by order of the Sixth Circuit or upon

 reconsideration of the district court. See Roadsafe II, 2019 WL 2332344, at *1.3



        3
            The pertinent part of the Court’s Order vacating its previous opinion is as follows:

        This matter came before the Court upon the agreed upon motion of the parties
        requesting the Court to confirm an exception contained within Section 302 of the
        Labor Management Relations Act (“LMRA”), 29 U.S.C. § 186, applies; vacate the
        underlying Opinion and Order (Doc. 26) and associated Judgment (Doc. 27); and
        dismiss all claims with prejudice. Section 3-2 of the LMRA prohibits certain
                                                   10
Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 11 of 14 PAGEID #: 442




        Plaintiffs assert that this matter is contractual and not representational because

 W.D. Wright—though not a signatory to the CBAs—is bound by the CBAs under the single

 employer doctrine. (Response at 7–9). In making this assertion, Plaintiff relies on: Serv., Hosp.,

 Nursing Home & Pub. Emps. Union, Local No. 47, Affiliated with the Serv. Emps. Int’l Union,

 AFL-CIO, CLC v. Commercial Prop. Servs., Inc., 755 F.2d 499 (6th Cir. 1985); Local No. 6,

 Bricklayers, Masons & Plasterers Int’l Union of Am. v. Boyd G. Heminger, Inc., 483 F.2d 129 (6th

 Cir. 1973); and Distillery, Wine & Allied Workers Int’l Union, Local Union No. 32, AFL-CIO v.

 Nat’l Distillers & Chem. Corp., 894 F.2d 850 (6th Cir. 1990).

        Plaintiffs ask the Court to extend a collective bargaining agreement to a non-signatory.

 However, even if the Court were to agree with Plaintiffs’ assertion that W.D. Wright and Wright

 Traffic are a single employer, it does not necessarily follow that that the Court has the power to

 declare that W.D. Wright is bound by the terms of the CBAs. See Bhd. of Teamsters, Local No.

 70 v. Cal. Consolidators, Inc., 693 F.2d 81, 83 (9th Cir. 1982), cert. denied, 469 U.S. 887 (1984);4


        financial transactions between labor organizations like Plaintiffs and employers
        like Defendant, unless certain exceptions apply. 29 U.S.C. § 186(a)(b). On such
        exception applies to payments “in compromise, adjustment, settlement, or release
        of any claim, complaint, grievance, or dispute in the absence of fraud or duress.”
        29 U.S.§ 186(c)(2).

        Having considered the parties’ motion and the entire record, including the
        representations of counsel, the Court is of the opinion, and so finds, that the
        settlement exception contained within Section 302 of the LMRA applies. See 29
        U.S.C. § 186(c)(2).

 Roadsafe II, 2019 WL 2332344, at *1.
        4
            Cal. Consolidators Court found:

        A district court may decide under § 301 whether two companies constitute a single
        employer. Metropolitan Detroit Bricklayers District Council, International Union
        of Bricklayers v. J.E. Hoetger & Co., 672 F.2d 580, 583 (6th Cir. 1982). But a
        single employer conclusion fails to determine that the employees form a single or
        an appropriate bargaining unit. NLRB v. Don Burgess Construction Corp., 596
                                                 11
Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 12 of 14 PAGEID #: 443




 B&B Indus., Inc., 162 NLRB 832, 834 (1967) (finding that not “every contract made by either

 covers all the employees of both[,]” despite the entities being a single employer); A-1 Fire

 Protection, 273 NLRB 964, 968 (1984) (stating that two entities “did not constitute a single

 appropriate unit although they constituted a single employer[,]” and noting that such finding had

 been affirmed by the D.C. Circuit Court). Thus, even assuming arguendo that Wright Traffic and

 W.D. Wright are a single employer, such a finding would not per se mean that W.D. Wright is

 bound by the terms of the CBAs. Such a conclusion implicates the formation and scope of a

 collective bargaining relationship, and such determinations fall within the NLRB’s jurisdiction

 and expertise. The Court’s decision to defer this decision to the NLRB is not contradictory to the

 precedent cited by Plaintiffs, as such precedent does not preclude the Court from abstaining from

 deciding on the scope of the representational question before it and to defer such matter to the

 NLRB.

         Accordingly, it is only after the NLRB has decided on the representational issues presented

 in this case—i.e., whether W.D. Wright is bound by the CBAs—can the trier of fact determine the

 relatively minor contractual issue before the Court. Thus, relying on the framework of DiPonio,

 and this Court’s prior decision in Roadsafe I, the Court finds that the representational issues

 predominate this matter. As such, the Court declines to adjudicate the § 301 action before it and

 defers such determination to the NLRB.




         F.2d at 386; accord Road Sprinkler Fitters Local 669 v. NLRB, 676 F.2d 826, 830
         (D.C. Cir. 1982); NLRB v. Big Bear Supermarkets No. 3, 640 F.2d 924, 931 n.7
         (9th Cir.), cert. denied, 449 U.S. 919, 101 S.Ct. 318, 66 L.Ed.2d 147 (1980)

 693 F.2d at 83 (footnote omitted) (sic throughout). The Cal. Consolidators Court recognized that
 the Sixth Circuit in J.E. Hoetger determined that the district court retained jurisdiction over the
 dispute because its “consideration of the joint employer question did not threaten to invade the
 Board’s area of expertise.” Id. at 83 n.2.
                                                 12
Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 13 of 14 PAGEID #: 444




                             III.    FAILURE TO STATE A CLAIM

 A.     Standard of Review

        Defendants bring this motion pursuant to Rule 12(b)(6) of the Federal Rules of Civil

 Procedure, alleging that Plaintiffs have failed to state a claim upon which relief can be granted.

        Under the Federal Rules, any pleading that states a claim for relief must contain a “short

 and plain statement of the claim” showing that the pleader is entitled to such relief. Fed. R. Civ.

 P. 8(a)(2). To meet this standard, a party must allege sufficient facts to state a claim that is

 “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A claim will be

 considered “plausible on its face” when a plaintiff sets forth “factual content that allows the court

 to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009).

        Rule 12(b)(6) allows parties to challenge the sufficiency of a complaint under the foregoing

 standards. In considering whether a complaint fails to state a claim upon which relief can be

 granted, the Court must “construe the complaint in the light most favorable to the plaintiff, accept

 its allegations as true, and draw all reasonable inferences in favor of the plaintiff.” Ohio Police &

 Fire Pension Fund v. Standard & Poor’s Fin. Servs. LLC, 700 F.3d 829, 835 (6th Cir. 2012)

 (quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). However, “the tenet that a

 court must accept a complaint’s allegations as true is inapplicable to threadbare recitals of a cause

 of action’s elements, supported by mere conclusory statements.” Iqbal, 556 U.S. at 663. Thus,

 while a court is to afford plaintiff every inference, the pleading must still contain facts sufficient

 to “provide a plausible basis for the claims in the complaint”; a recitation of facts intimating the

 “mere possibility of misconduct” will not suffice. Flex Homes, Inc. v. Ritz-Craft Corp of Mich.,

 Inc., 491 F. App’x 628, 632 (6th Cir. 2012); Iqbal, 556 U.S. at 679.



                                                  13
Case: 2:18-cv-00264-SDM-CMV Doc #: 49 Filed: 05/11/20 Page: 14 of 14 PAGEID #: 445




 B.     Discussion

        To the extent that this Court has subject matter jurisdiction over Plaintiffs’ claims against

 Wright Traffic, as the only Defendant signatory to the CBAs, Plaintiffs have failed to allege a

 viable claim against Wright Traffic. As discussed supra, Plaintiffs allege that W.D. Wright

 violated the terms of the CBAs. (See Am. Compl. ¶¶ 67, 71). Plaintiffs, however, have failed to

 allege any provisions of the CBAs that Wright Traffic has violated. As such, Plaintiffs have failed

 to sufficiently allege a breach against Wright Traffic.

                                                 IV.

        For the reasons stated herein, Defendants’ Motions to Dismiss the Amended Complaint

 (ECF Nos. 32; 33) are hereby GRANTED.

        IT IS SO ORDERED.


                                               _/s/ Sarah D. Morrison___________________
                                               SARAH D. MORRISON
                                               UNITED STATES DISTRICT JUDGE




                                                  14
